Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 7, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner ruling claimant ineligible to receive benefits effective September 2, 1974 through September 29, 1974 on the ground she failed to comply with registration requirements and holding claimant ineligible to receive benefits effective September 30, 1974 because of unavailability for employment. Claimant worked until April, 1974 when her employment was terminated because of illness. She thereafter collected disability benefits. She filed an original claim for unemployment insurance benefits effective September 30, 1974, but did not file a claim for the period *1100from September 2, 1974 through September 29, 1974. She testified that during such period she phoned the local office twice and was told she would not be eligible for benefits; that possibly she misunderstood them or they misunderstood her; and that she could not recall to whom she spoke. Claimant’s summary of interview reveals that the procedure requiring claimant to report to the local office and file a claim was outlined to her. On this issue the board found claimant failed to comply with registration requirements. Such compliance is a prerequisite to eligibility for benefits. (Matter of Iacone [Catherwood], 34 AD2d 590.) The record further demonstrates that during the period in question claimant contacted approximately four employers and answered two ads. The board found that such conduct failed to establish that claimant was available for employment within the meaning of the Labor Law. Questions of fact were presented for the board to determine, and, since there is substantial evidence to substantiate the board’s determination, it must be affirmed. Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Reynolds, JJ., concur.